          Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 1 of 14




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 In re:                                                         Chapter 11

 WALKER COUNTY HOSPITAL CORPORATION,                            Case No. 19-36300 (DRJ)
 D/B/A HUNTSVILLE MEMORIAL HOSPITAL

                                Debtor.


     OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ STATUS REPORT

          The Official Committee of Unsecured Creditors (the “Committee”) of Walker County

Hospital Corporation, d/b/a Huntsville Memorial Hospital (the “Debtor”), appointed pursuant to

section 1102 of Title 11 of the United States Code (the “Bankruptcy Code”) in the above-captioned

chapter 11 case (the “Chapter 11 Case”), by and through its undersigned proposed counsel, hereby

submits this status report (this “Report”) in advance of the status conference (the “Status

Conference”) scheduled at the December 20, 2019 hearing (the “Sale Hearing”) concerning the

sale of substantially all of the Debtor’s assets (the “Sale”) to the Walker County Hospital District

(the “District”) and Huntsville Community Hospital, Inc. (“HCH” and, together with the District,

the “Buyer”). In support hereof, the Committee respectfully states as follows:

          1.    At the Sale Hearing the Debtor, District and Committee (collectively, the “Parties”)

jointly agreed that the Sale to the Buyer, as modified by the settlement between the District and

the Committee (the “Settlement”), is in the best interest of all stakeholders. It preserves Huntsville

Community Hospital (the “Hospital”) as a going concern—a result that is vital to ensuring

continuity of healthcare, patient safety and access to jobs for the community—and provides the

Debtor’s estate with a path towards a confirmable plan that will result in some value for general

unsecured creditors. The Settlement is the result of intensive negotiations between the Parties in

the days leading up to the Sale Hearing. The Committee believes that without the Settlement the

AFDOCS/21467892.4
4845-6570-9743.1
         Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 2 of 14




Sale as originally proposed in the stalking horse Purchase Agreement and Member Substitution

Agreement dated November 22, 2019 (the “Stalking Horse APA”), originally filed as an exhibit to

the Notice of Designation of Stalking Horse Bidder [Docket No. 108] would result in an

administratively insolvent estate.

         2.       For example, the District is not assuming any employee liabilities (other than

accrued paid time off for the retained employees) despite the District’s intent to retain the Debtor’s

employees.1 Such liabilities that are not being assumed include wage claims arising between the

end of the final pay period and the date the sale closes (the “Stub Wage Claims”), which would

leave postpetition employee wages and related taxes unpaid by as much as the estimated amount

of $699,560.00, and the Debtor’s employee defined benefits plan. Without the Settlement, there

would have been significant uncertainty with the status of these administrative Stub Wage Claims.

The additional value obtained for the estate from the Settlement provides the security that the estate

is administratively solvent through the projected closing date of January 13, 2019 and, as a result,

able to pay the Stub Wage Claims.

         3.       To ensure administrative solvency and a path towards a plan, the Committee agreed

to enter into the Settlement notwithstanding the Committee’s preliminary findings in its

investigation into the District, the Debtor and their relationship which suggests colorable claims

that, among other things, the grant of the District’s liens were avoidable preferences and that the

District’s proof of claim should be expunged or reduced.2


1
  Directly contradicting this Court’s statements on the record at the first day hearing regarding the importance of
making the employees whole given that they “make the process work, that make the institution exist, quite honestly
that generate the revenue from which [the professionals] will look to be paid.” First Day Hearings Audio, 32:05
[Docket No. 56], available at: https://ecf.txsb.uscourts.gov/cgi-bin/DktRpt.pl?413877256876988-L_1_0-1/.
2
 The Committee has numerous concerns with the District’s prior dealings with the Debtor, which may have led, or
greatly contributed, to the Debtor’s financial troubles and this chapter 11 case. Briefly, these issues include: (i) the
District’s liens are possibly avoidable as preferential transfers to a non-statutory insider approximately 120 days before
November 11, 2019; (ii) the District’s claim may be subject to equitable subordination because the bulk of the claim
consists of rental payments that were tripled less than a year after the lease was entered to apparently allow the Debtor
                                                            2
AFDOCS/21467892.4
4845-6570-9743.1
         Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 3 of 14




         4.        Implementing the Settlement terms into a revised asset purchase agreement (the

“Revised APA”) and revised order approving the sale (the “Revised Proposed Sale Order”) has

proven difficult notwithstanding the District and the Committee’s agreement as to the material

terms of the Settlement, as delineated in the email exchange between counsel (the “Settlement

Term Sheet”) attached hereto as Exhibit A and entered into evidence at the Sale Hearing as Court

Exhibit 1.

         5.        The challenges facing implementation are illustrated by the redline asset purchase

agreement (the “District Redline APA”) and proposed sale order (the “District Redline Sale Order”

and, together with the District Redline APA, the “District Redlines”) circulated by the District

after the close of business the evening prior to the Sale Hearing. Despite the District’s assertion

that the District Redlines implement the terms of the Settlement, the changes contained in the

District Redlines materially alter the Settlement as agreed to by the Committee in ways that

improve the District’s economic position at the cost of general unsecured creditors whose only

recovery in this chapter 11 case will arise from the dividends realized from the Settlement.

         6.        To that end, the Committee spent the days since the Sale Haring attempting to reach

a consensual resolution with the District regarding implementation of the Settlement Term Sheet.

Indeed, the Committee and District’s financial advisors3 were in regular communication in an

effort to reach a middle ground. Unfortunately this has proven impossible to achieve by today’s

deadline.


to fund the District’s share of supplemental Medicaid payment programs, a practice that the Centers for Medicare &
Medicaid Services expressly disavowed; (iii) the District’s prepetition claim for rental arrears also appears to include
rent that purportedly accrued during the pendency of forbearance agreements in which the District agreed to “abate”
certain rent; and (iv) the District’s proof of claim addendum is misleading as it vastly overstates its collateral by failing
to include the language in the security agreement and UCC financing statement that expressly excludes certain assets
from its collateral package.
3
  The Committee’s financial advisor is FTI Consulting, Inc. and the District’s financial advisor is Ankura Consulting
Group, LLC.

                                                             3
AFDOCS/21467892.4
4845-6570-9743.1
       Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 4 of 14




       7.      There are three material points that separate the parties: (i) the structure of the

accounts receivable sharing agreement; (ii) whether the Committee or the District bears the risk of

closing being delayed beyond January 15, 2020; and (iii) whether the District can acquire certain

real property free and clear of a senior lien without satisfying that lien.

       8.      The Committee respectfully asks the Court to hold the District to the express terms

of the Settlement Term Sheet. If the language of the Revised APA and Revised Proposed Sale

Order must be decided today, we ask the Court to rule that the terms of the Settlement Term Sheet

control. Alternatively, the Committee requests that the Court extend the Parties’ time to resolve

these issues until Friday, December 27, 2019 or compel the District and the Committee to promptly

mediate their disagreement.

                          Issue 1: Gross v. Netting A/R Sharing Structure
 Settlement        The Settlement Term Sheet provides for an accounts receivable (“A/R”)
 Term Sheet:        sharing structure whereby the District and the Debtor’s estate evenly share
                    (50/50) A/R collected after the District collects accounts receivables in the
                    amount of a “Sharing Threshold” that consists of $4.8 million (representing
                    the total cash paid for accounts receivables subject to certain adjustments)
                    plus the “final cure obligations either paid or assumed for those assumed
                    executory contracts that directly relate to the A/R[.]”
                   There is no provision for netting A/R in the Settlement Term Sheet other than
                    the inclusion of final cure obligations in the Sharing Threshold.
 District          Sections 3.9-11 of the District Redline APA contemplates a complex sharing
 Redlines:          structure that provides, among other things, for the netting of the A/R
                    collected and shared with the Debtor’s estate against any third party
                    recoupments, settlements and similar financial deductions.
                   To ensure that the Debtor’s share of the A/R is available for the District to
                    net such recoupments and settlements against, the District also added
                    language requiring the Debtor’s share of A/R to be set aside in an escrow
                    account on a quarterly basis that will not be released until the end of the one-
                    year post-closing collection term.
 Proposed          Notwithstanding that the Settlement Term Sheet does not provide for any
 Resolution:        netting of the A/R, other than the netting of cure costs at the outset of the
                    sharing period pursuant to the Sharing Threshold, the Committee has engaged
                    in good faith efforts to attempt a resolution of this problem. The parties have
                    been in discussions about a number of ways to resolve this, but it appears at

                                                   4
AFDOCS/21467892.4
4845-6570-9743.1
         Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 5 of 14




                       this point that a resolution is unlikely without additional time, the Court’s
                       intervention or a mediator being appointed.
                          Issue 2: Senior Judgment Lien of Espy Services, Inc.
    Settlement        The senior judgment lien of Espy Services, Inc. (the “Judgment Lien”) was
    Term Sheet:        not contemplated in the Settlement Term Sheet because it was unknown
                       during negotiations.4 The Judgment Lien on real property in Walker County
                       was not disclosed in any documentation, pleading, schedule, the statement of
                       financial affairs, the first day declaration, the declaration in support of the
                       sale/bidding procedures motion, the original Stalking Horse APA or
                       elsewhere. Indeed, in the motion seeking approval of the bidding procedures
                       and the sale, the Debtor does not disclose the basis to sell the Owned Real
                       Property (as defined in the Stalking Horse APA) free and clear of the
                       Judgment Lien. The Judgment Lien was not disclosed to the Committee until
                       the District Redlines were circulated the evening before the Sale Hearing,
                       combined with the breadth of other issues raised for the Committee the first
                       time in the District Redlines. Apparently, the reason the Judgment Lien had
                       not been disclosed to the Committee was because prior to agreeing to the
                       Settlement, the District had intended on acquiring all of the real property
                       subject to the Judgment Lien.
                      Despite the failure to raise the Judgment Lien during negotiations of the
                       Settlement Term Sheet, the Judgment Lien has a material impact on the
                       economics of the transaction encompassed in the Sale. Indeed, but leaving
                       the Judgment Lien with the Debtor’s estate, the District erases the gains
                       gained by the estate in keeping the two real properties the District is no longer
                       acquiring.
    District          The District Redlines disclosed for the first time the existence of the Espy
    Redlines:          judgment lien. Both documents provide for the District’s acquisition of the
                       vacant parcel of land located near the Hospital (the “Vacant Lot”) free and
                       clear of the Judgment Lien despite providing no basis for such relief. See
                       District Redline Sale Order ¶ 7; Debtor Redline District Redline APA § 1.1
                       (“definition of Permitted Encumbrances:”).
    Proposed          The Judgment Lien was record on June 24, 2019 but the District Liens were
    Resolution:        not recorded/perfected until July, 2019. As such, the Judgment Lien is senior
                       to the alleged District Liens and the District may only either obtain the Vacant
                       Lot subject to the Judgment Lien or by paying the cash price necessary to
                       satisfy the Judgment Lien. See In re Daufuskie Island Properties, LLC, 441
                       B.R. 60, 64 (Bankr. D.S.C. 2010) (“In purchasing property by credit bid
                       under § 363(k), the credit bidding creditor must pay the mortgages and liens
                       (if any) which have priority senior to its mortgage.”).



4
  Although the Judgment Lien is attached to Espy’s filed proof of claim form (Claim No. 6), that proof of claim form
is marked as being a general unsecured claim.

                                                         5
AFDOCS/21467892.4
4845-6570-9743.1
       Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 6 of 14




                                  Issue 3: Risk of Delayed Closing
 Settlement        With respect to postpetition rent/administrative expense claims, the
 Term Sheet:        Settlement Term Sheet provides that the Debtor shall pay the District the
                    reduced rent payment of $250,000 on account of postpetition rent. Likewise,
                    “[c]onditioned upon a successful closed sale, the District agrees to waive:
                    (i) 100% of its remaining unresolved administrative rent claim (which
                    we believe will be approximately one month’s worth of rent)” (emphasis
                    added).
                   The Settlement Term Sheet clearly provides that all postpetition
                    administrative expense claims of the District in excess of $250,000 shall be
                    waived, subject to the Sale closing. No limit on the length of time the Sale
                    must close within is provided. The District’s claim waivers, however, are
                    conditioned on the Sale closing and, to the extent it doesn’t close, the waivers
                    are ineffective.
 District          The District Redline Sale Order merely provides for the waiver of “the
 Redlines:          Administrative Expense Claim only as to post-petition rent owed between
                    November 15, 2019 to January 15, 2020 in excess of $250,000.” District
                    Redline Sale Order ¶ V.
 Proposed          The provision concerning the administrative expense claims should be
 Resolution:        enforced as drafted in the Settlement Term Sheet. The Settlement Term Sheet
                    clearly provides that any administrative expense claims held by the District
                    above $250,000 are waived if and only if the Sale closes. The costs for any
                    risk of a delayed closing should be borne by the District because timing of
                    closing is not within the Committee’s control. To the extent the closing is
                    delayed to the point that the District chooses not to close the Sale, the failure
                    to satisfy the condition that the Sale close renders the District’s waiver
                    unenforceable.

       9.      Given the importance of the hospital to the community, with limited information

and despite the weight of information suggesting viable estate claims, the Committee attempted to

resolve and settle as many issues as possible in an overall global settlement. The Committee needs

an opportunity to resolve and finalize a deal that faithfully reflects the understanding of the parties

last week.

       WHEREFORE, the Committee respectfully requests that the Court extend the Parties’ time

to resolve these issues to Friday, December 27, 2019 or compel the District and the Committee

mediate their disagreement; to the extent the language of the Revised APA and Revised Proposed


                                                  6
AFDOCS/21467892.4
4845-6570-9743.1
       Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 7 of 14




Sale Order must be decided today, the Committee respectfully request that the Court rule that the

terms of the Settlement Term Sheet control.

 Dated: Houston, Texas                        ARENT FOX LLP
        December 23, 2019

                                              By: /s/ Robert M. Hirsh
                                                   Robert M. Hirsh (SDTX Bar No. 24747)
                                                   Andrew I. Silfen
                                                   George P. Angelich
                                              1301 Avenue of the Americas, 42nd Floor
                                              New York, NY 10019
                                              Telephone: (212) 484-3900
                                              Facsimile: (212) 484-3990
                                              Email:      andrew.silfen@arentfox.com
                                                          robert.hirsh@arentfox.com
                                                          george.angelich@arentfox.com

                                              - and -

                                              GRAY REED & MCGRAW LLP

                                              By: /s/ Jason S. Brookner
                                                    Jason S. Brookner
                                                    Texas Bar No. 24033684
                                              1300 Post Oak Blvd.
                                              Suite 2000
                                              Houston, Texas 77056
                                              Telephone: (713) 986-7000
                                              Facsimile: (713) 986-7100
                                              Email:       jbrookner@grayreed.com

                                              Proposed Counsel for the Official Committee
                                              of Unsecured Creditors




                                                 7
AFDOCS/21467892.4
4845-6570-9743.1
       Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 8 of 14




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 23rd day of December, 2019, he caused a true
and correct copy of the foregoing pleading to be served via the Court’s CM-ECF Notification
System on all parties who have subscribed for notice in this case, and via electronic mail to counsel
for the Debtor and counsel for the District.

                                                      /s/ Jason S. Brookner
                                                      Jason S. Brookner




                                                 8
AFDOCS/21467892.4
4845-6570-9743.1
       Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 9 of 14




                                  EXHIBIT A


                              Settlement Term Sheet




AFDOCS/21467892.4
4845-6570-9743.1
               Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 10 of 14

Angelich, George

From:                             Angelich, George
Sent:                             Wednesday, December 18, 2019 4:55 PM
To:                               Vrejan, Sandra J.
Cc:                               Blake Roth
Subject:                          RE: Walker - FRE 408 Settlement Discussion - Privileged and Confidential


Confirmed.

George P. Angelich
Partner

Arent Fox LLP I Attorneys at Law
1301 Avenue of the Americas, Floor 42
New York, NY 10019
212.457.5423 DIRECT I 212.484.3990 FAX
george.ancielich arentfox.com www.arentfox.com


From: Vrejan, Sandra J. <sandra.vrejan@morganlewis.com>
Sent: Wednesday, December 18, 2019 3:56 PM
To: Angelich, George <George.Angelich@arentfox.com>
Cc: Blake Roth <Blake.Roth@wallerlaw.com>
Subject: RE: Walker - FRE 408 Settlement Discussion - Privileged and Confidential

SUBJECT TO FRE 408
PRIVILEGED AND CONFIDENTIAL



George,

I understand that there were further discussions between FTI and Ankura this afternoon with respect to a potential
revised proposal that would be the last and final proposal and serve to resolve any contemplated objections or alleged
claims between the Committee and the District/ Newco. On that basis, we have discussed with clients the below
revisions (marked in green) and have authority to propose the following agreement in principle. The two changes from
what I distributed last night are the elimination of the collection fee which would have been paid to Newco and the full
waiver (rather than 50%) of the District's second month of post-petition rent.

Once you've had an opportunity to review, please confirm that we can consider the Committee's objections to the sale
and/or alleged claims against the District/Newco resolved:




   •   Immediate payment of $250,000 to the District as payment in full for one month of accrued post-petition rent
       (i.e., not held in escrow until closing) with the balance of that one month obligation waived (roughly $83,000
       waived), thereby resolving one month of the District's administrative rent claim. (See below as to treatment of
       remainder of accrued post-petition rent.)
   •   Increase cash purchase price for A/R by $200,000, from $4.6 million to $4.8 million based on September 30th
       balance as currently reflected in the APA (i.e., not October)
   •   Modify the A/R purchase price adjustment mechanism in the APA as follows:

                                                            1
                 Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 11 of 14
              o Collar of +/- $250,000 eliminated, resulting in an upward or downward adjustment of the entire change
                  multiplied by the valuation factor (discussed below)
              o $200,000 increase in base A/R purchase price results in valuation factor increasing from 75.0% to 78.2%
                  based on September A/R balance of $6,138,821.80
              o Initial purchase price on the Closing Date to be calculated bridging September A/R to the latest available
                  A/R NBV (likely November) using approach currently agreed in the APA (after eliminating collar and
                  adjusting valuation factor to 78.2%)
              o Subsequent to closing, final purchase price adjustment to be reconciled against A/R NBV as of the Closing
                  Date (consistently calculated) with (i) any increase in purchase price to be remitted promptly and (ii) any
                  decrease in purchase price to be recouped through the sharing waterfall
     •    A/R sharing waterfall, as follows:
              o "Sharing Threshold" equal to the sum of (i) total cash paid for the A/R, plus (ii) final cure obligations either
                 paid or assumed for those assumed executory contracts that directly relate to the A/R (i.e., payor
                 agreements, lab overpayment settlement agreements, actual Medicare RAC recoveries or cost report
                 settlements, etc.)
              o Once NewCo collects cash on account of purchased A/R up to the Sharing Threshold, subsequent cash
                 collections are split equally (50%/50%) between the bankruptcy estate and NewCo,

     •    Release Coldspring and Riverside from the APA and allow the bankruptcy estate to retain those properties in
          liquidation
    •     Conditioned upon a successful closed sale, the District agrees to waive: (i) 100% of its remaining unresolved
          administrative rent claim (which we believe will be approximately one month's worth of rent), i.e. roughly
          $333,000 waived, (ii) 100% of its unsecured deficiency claim, and (iii) 100% of its lease rejection damages

Regards,

Sandra

Sandra J. Vrejan
Morgan, Lewis & Bockius LLP
One Federal Street, 32nd Floor I Boston, MA 02110
Direct: 617.341.7750 I Main: 617.341.7700 I Fax: 617.341.7701
sandra.vrejan@morganlewis.com I www.morganlewis.com


From: Vrejan, Sandra J.
Sent: Wednesday, December 18, 2019 10:15 AM
To: 'Angelich, George' <George.Angelich@arentfox.com>
Cc: Blake Roth <Blake.Roth@wallerlaw.com>
Subject: RE: Walker - FRE 408 Settlement Discussion - Privileged and Confidential

George,

I tried you in the office. Give me a call when you can.

Thanks,

Sandra



Sandra J. Vrejan
Morgan, Lewis & Bockius LLP
One Federal Street, 32nd Floor I Boston, MA 02110

                                                                2
                Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 12 of 14
Direct: 617.341.7750 I Main: 617.341.7700 I Fax: 617.341.7701
sandra.vrejan@morganlewis.com I www.morganlewis.com


From: Angelich, George <George.Angelich@arentfox.com>
Sent: Wednesday, December 18, 2019 9:57 AM
To: Vrejan, Sandra J. <sandra.vrejan@morganlewis.com>
Cc: Blake Roth <Blake.Roth@wallerlaw.com>
Subject: Re: Walker - FRE 408 Settlement Discussion - Privileged and Confidential

[EXTERNAL EMAIL]
Sandra,

Thank you. We appreciate the proposal. It is being reviewed by the Committee professionals and we will be getting back
to you. In addition, we will undertake client outreach if we see a material or even discernible economic improvement
from the last round.

I do not want anything to interfere with the current constructive approach. As a practical matter, we need at least the
next 4-8 hours to process this and get client sign off (if that's what happens). But we need to get an emergency motion
in front of the court for scheduling purposes. I do not want to file it absent our collective understanding that it's due to
the exigencies and time constraints.

Sent from my iPhone


        On Dec 17, 2019, at 11:34 PM, Vrejan, Sandra J. <sandra.vrejan@morganlewis.com> wrote:


        SUBJECT TO FRE 408
        PRIVILEGED AND CONFIDENTIAL

        George,

        We've discussed FTI's latest proposal with our client this evening and we would propose the following in
        an effort to reach a consensual solution that would resolve any outstanding issues with the Creditor's
        Committee:

            •   Immediate payment of $250,000 to the District as payment in full for one month of accrued
                post-petition rent (i.e., not held in escrow until closing) with the balance of that one month
                obligation waived (roughly $83,000 waived), thereby resolving one month of the District's
                administrative rent claim. (See below as to treatment of remainder of accrued post-petition
                rent.)
            •   Increase cash purchase price for A/R by $200,000, from $4.6 million to $4.8 million based on
                September 30th balance as currently reflected in the APA (i.e., not October)
            •   Modify the A/R purchase price adjustment mechanism in the APA as follows:
                    o Collar of +/- $250,000 eliminated, resulting in an upward or downward adjustment of
                        the entire change multiplied by the valuation factor (discussed below)
                    o $200,000 increase in base A/R purchase price results in valuation factor increasing from
                        75.0% to 78.2% based on September A/R balance of $6,138,821.80
                    o Initial purchase price on the Closing Date to be calculated bridging September A/R to the
                        latest available A/R NBV (likely November) using approach currently agreed in the APA
                        (after eliminating collar and adjusting valuation factor to 78.2%)


                                                                3
         Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 13 of 14
             o   Subsequent to closing, final purchase price adjustment to be reconciled against A/R NBV
                 as of the Closing Date (consistently calculated) with (i) any increase in purchase price to
                 be remitted promptly and (ii) any decrease in purchase price to be recouped through
                 the sharing waterfall
    •    A/R sharing waterfall, as follows:
             o "Sharing Threshold" equal to the sum of (i) total cash paid for the A/R, plus (ii) final cure
                 obligations either paid or assumed for those assumed executory contracts that directly
                 relate to the A/R (i.e., payor agreements, lab overpayment settlement agreements,
                 actual Medicare RAC recoveries or cost report settlements, etc.)
             o Once NewCo collects cash on account of purchased A/R up to the Sharing Threshold,
                 subsequent cash collections are split equally (50%/50%) between the bankruptcy estate
                 and NewCo, after NewCo is paid a 10% collection fee
    •    Release Coldspring and Riverside from the APA and allow the bankruptcy estate to retain those
         properties in liquidation
    •    Conditioned upon a successful closed sale, the District agrees to waive: (i) 50% of its remaining
         unresolved administrative rent claim (which we believe will be approximately one month's
         worth of rent), i.e. roughly $166,500 waived, (ii) 100% of its unsecured deficiency claim, and (iii)
         100% of its lease rejection damages

Please let me know whether you'd like to discuss. I have an early morning meeting, but should be
available by 9:00 am ET.

Regards,

Sandra



Sandra J. Vrejan
Morgan, Lewis & Bockius LLP
One Federal Street, 32nd Floor I Boston, MA 02110
Direct: 617.341.7750 I Main: 617.341.7700 I Fax: 617.341.7701
sandra.vrejan@morganlewis.com I www.morganlewis.com


From: Angelich, George <George.Angelich@arentfox.com>
Sent: Tuesday, December 17, 2019 6:25 PM
To: Blake Roth <Blake.Roth@wallerlaw.com>; Vrejan, Sandra J. <sandra.vrejan@morganlewis.com>
Subject: Walker

[EXTERNAL EMAIL]
Blake, Sandra,

Seems like the parties are close. We should let FTI and Ankura get it done tonight and if they cannot, we
request Friday's hearing adjourn until next week to give the parties additional time.

If you are not okay with a short adjournment, we will file motions at 10:30 a.m. EST tomorrow. Other
objections will then be filed later in the day and on Thursday followed by discovery demands on the
District. I am sharing this in the interest of total transparency and in the spirit of trying to move
settlement forward. We held off filing last night to avoid the distraction that can be caused by briefs of
this nature.

The focus has been since day one to work with you to accomplish a fair settlement. We ask that you
support the same and ask the District to improve its offer and the Debtor to adjourn the hearing.

                                                      4
                    Case 19-36300 Document 215 Filed in TXSB on 12/23/19 Page 14 of 14
           Best regards,

           George P. Angelich
           Partner

           Arent Fox LLP I Attorneys at Law
           1301 Avenue of the Americas, Floor 42
           New York, NY 10019
           212.457.5423 DIRECT I 212.484.3990 FAX
           george.angelich@arentfox.com I www.arentfox.com




           CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you
           received this in error, please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately by
           return e-mail and promptly delete this message and its attachments from your computer system. We do not waive attorney-client or work
           product privilege by the transmission of this message.


          DISCLAIMER
          This e-mail message is intended only for the personal use
          of the recipient(s) named above. This message may be an
          attorney-client communication and as such privileged and
          confidential and/or it may include attorney work product.
          If you are not an intended recipient, you may not review,
          copy or distribute this message. If you have received this
          communication in error, please notify us immediately by
          e-mail and delete the original message.




CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you received this in error,
please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately by return e-mail and promptly delete this
message and its attachments from your computer system. We do not waive attorney-client or work product privilege by the transmission of this message.




                                                                                  5
